Citation Nr: 0410204	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-13 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the appellant may be recognized as the veteran's surviving 
spouse for the purpose of being eligible for Department of 
Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

Appellant desires recognition as the surviving spouse of the 
veteran who is reported to have had active service from November 
1950 to May 1951.


FINDINGS OF FACT

1.  The veteran and appellant were married in December 1951 and 
divorced in December 1986.

2.  The record reflects that the veteran died in May 1999.


CONCLUSION OF LAW

The appellant does not meet the requirements for recognition as 
the surviving spouse of the veteran for the purposes of VA death 
benefits.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) finds that 
all relevant evidence has been obtained with regard to the issue 
of whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of being eligible for VA death 
benefits.  Appellant essentially seeks recognition as the 
veteran's surviving spouse based on financial hardship and the 
fact that the veteran continued to offer assistance to the 
appellant and his children after the divorce in 1986.  However, 
she has identified no evidence which disputes the fact that 
appellant and the veteran were divorced in 1986.  In addition, 
following a June 2003 letter from the regional office (RO) that 
requested that appellant provide evidence of a legal marriage 
between appellant and the veteran at the time of death and that 
appellant was residing with the veteran at that time, the 
appellant did not submit such evidence.  The issue in this case is 
also a legal one, as there is no material dispute as to the facts.  
Hence, the Board finds that no further assistance to the veteran 
is required to fulfill VA's notice and/or development obligations 
pursuant to the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA).  

The marriage certificate shows that the appellant and the veteran 
were married in December 1951 in the state of Mississippi.

Appellant's original claim for benefits reflects that the 
appellant had children with the veteran in February 1955 and 
September 1962.

A copy of the decree shows that in December 1986, the appellant 
and the veteran were divorced in the state of Mississippi.

The death certificate shows that the veteran died in May 1999.

In April 2002, the RO received the appellant's claim for VA death 
benefits (VA Form 21-534) as the surviving spouse of the veteran.  
She responded in the negative when asked if she was claiming that 
the veteran's death was due to service.

In her personal hearing in August 2003, appellant testified that 
she was in need of financial assistance and that the veteran 
continued to offer assistance to the appellant and his children 
after the divorce in 1986.  This information was corroborated by 
statements from appellant's sister and daughter submitted in 
October 2003.

II.  Analysis

The appellant seeks entitlement to VA death benefits as the 
surviving spouse of the veteran.  As was noted above, she believes 
that she is entitled to such benefits based on financial hardship 
and the fact that the veteran continued to help appellant and his 
children after the divorce in 1986.

First, it should be noted that VA death pension is a benefit which 
may be payable to a veteran's surviving spouse or child because of 
the veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a) 
(West 2002); 38 C.F.R. § 3.3(b)(4) (2003).  Dependency and 
indemnity compensation (DIC) is a payment which made by the VA to 
a surviving spouse, child, or parent because of a service-
connected death occurring after December 31, 1956.  38 U.S.C.A. § 
101(14) (West 2002); 38 C.F.R. § 3.5(a)(1) (2003).

Except as provided in 38 C.F.R. § 3.52 (pertaining to marriages 
which are deemed valid), a "surviving spouse" means a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death and: (1) who lived with 
the veteran continuously from the date of marriage to the date of 
the veteran's death, except where there was a separation, which 
was due to the misconduct of, or procured by the veteran without 
the fault of the spouse and: (2) except as provided in 38 C.F.R. § 
3.55 (pertaining to continuous cohabitation) has not remarried or 
has not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such other 
person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

In this case, the record clearly shows that the appellant and the 
veteran were married in December 1951 and that they were divorced 
in December 1986.  The appellant does not contend, and the 
evidence does not show that they remarried or that she 
subsequently lived with the veteran and held herself out openly to 
the public to be the veteran's spouse.  As such, she was not the 
veteran's spouse when he died in May 1999 and cannot be considered 
a surviving spouse for the purpose of being eligible for VA death 
benefits.  The law is dispositive of the issue; and, therefore, 
the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The fact that the appellant continued to provide support to his 
former spouse and his children after the December 1986 divorce is 
of no force or effect with respect to the question of whether 
appellant is a surviving spouse for the purpose of claiming VA 
death benefits.  


ORDER

The appellant not having been established to be the veteran's 
surviving spouse, the benefits sought on appeal are denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



